It does not appear from the record in this case that the purported sale of the car from Finch to Greear was based upon either an actual title, a title of record, or even possession, and in my opinion the filing of the conditional sale agreement whereby Finch purported to sell the automobile to Greear, together with the assignment of this conditional sale contract to respondent, does not give respondent a better claim to the automobile than that possessed by appellant, who in good faith, and for value, purchased the car from Greear, who had a good record title thereto, unbroken by any conveyance from himself, coupled with an undisturbed possession of the car since the delivery thereof to him by the original vendor.
If Finch ever did procure title to the car from or through Greear, he failed to file the instrument of conveyance for record and left the car in the possession of Greear, making no attempt to comply with Rem. Comp. Stat., § 5827, which provides that no transfer of personal property shall be valid as against existing creditors or innocent purchasers, where the property is left in the possession of the vendor, unless the bill of sale be recorded in the office of the auditor of the county in which the property is situated within ten days from the date of the sale. Under these circumstances, Finch's title, if any, was subject to be divested by a sale of the car by Greear, while in possession thereof, to an innocent purchaser. The making and filing of a purported conditional sale from Finch to Greear and the assignment of his interest therein by Finch to respondent can give respondent no better right to the car, as against an innocent purchaser from Greear, than Finch would have had as against such a purchaser. *Page 538 
Assuming that both parties to this action are innocent purchasers, in my opinion, the rights and equities of appellant are superior to those of respondent, and I therefore concur in the opinion of the majority reversing the judgment of the superior court.